UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):May 26, 2011 COMMUNITY WEST BANCSHARES (Exact Name of Registrant as Specified in Its Charter) California (State or Other Jurisdiction of Incorporation) 000-23575 77-0446957 (Commission File Number) (IRS Employer Identification No.) 445 Pine Avenue, Goleta, California (Address of Principal Executive Offices) (Zip Code) (805) 692-5821 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Based on a review of the loan portfolio of Community West Bank (Bank), a wholly-owned subsidiary of Community West Bancshares, completed on May 19, 2011, we decided that the Bank should increase the allowance for loan losses.While the actual amount of the additional provision has yet to be formally determined, the Company believes it will be approximately $670,000.After the applicable income tax effect of $275,000, the approximate reduction to the Company’s Stockholders’ Equity would be $395,000.These amounts will be reflected in the Company’s operating results for the first six months of 2011.When the amounts are finalized, the Bank’s first quarter Call Report may be revised. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 26, 2011 COMMUNITY WEST BANCSHARES By: /s/ Charles G. Baltuskonis Charles G. Baltuskonis Executive Vice President and Chief Financial Officer
